DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-5 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4
	Claim 4 recites the limitation “sandwiching plurality of second cell wiring members between the second wiring member film and the second surface of the bridge wiring member”.  There is no prior recitation of a second wiring member film in claim 1 from which claim 4 depends.  Accordingly, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2016/0308082, Ishii et al.
Regarding claim 5
Ishii teaches a solar cell module (7) [Fig. 1 and paragraph 0019], the solar cell module (7) comprising: 
a bridge wiring member (corresponding to third line member 34) that extends in a first direction (x direction) [Fig. 1 and paragraph 0025]; 
a first solar cell string (12) that extends, of a first region (101) and a second region (102) separated and interfaced by the bridge wiring member (34), in the first region (101) and in a second direction (y direction) different from the first direction (x direction) [Fig. 1 and paragraphs 0024-0030]; and 
a second solar cell string (15) that extends in the second region (102) and in the second direction (y direction), wherein 
the bridge wiring member (34) includes a first surface having a length in the first direction (x direction) and a width in the second direction (y direction) and a second surface opposite to the first surface [Ishii, Fig. 1],
the first solar cell string (12) includes a first solar cell (1) provided on a side of the bridge wiring member (34) [Fig. 1, paragraphs 0020 and 0024-0030], and
 the second solar cell string (15) includes a second solar cell (1) provided on a side of the bridge wiring member (34) and facing the first solar cell (1) [Fig. 1], 
sandwiching the bridge wiring member (see bridge wiring member 34 sandwiched between the first and second solar cells 1) [Fig. 1], 
the plurality of first cell wiring members (4) extending from the first solar cell (1) toward the bridge wiring member (34) are connected to the first surface of the bridge wiring member [Fig. 1], and 
the plurality of second cell wiring members (4) extending from the second solar cell (1) toward the bridge wiring member (34) are connected to the second surface of the bridge wiring member (34) [Fig. 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0308082, Ishii et al. view of US 2018/0062016, Hyun et al. and US 2017/0092790, Harder.
Regarding claim 1
Ishii teaches a method of manufacturing a solar cell module (7) [Fig. 1 and paragraph 0019], the solar cell module (7) including: 
a bridge wiring member (corresponding to third line member 34) that extends in a first direction (x direction) [Fig. 1 and paragraph 0025]; 
a first solar cell string (12) that extends, of a first region (101) and a second region (102) separated and interfaced by the bridge wiring member (34), in the first region (101) and in a second direction (y direction) different from the first direction (x direction) [Fig. 1 and paragraphs 0024-0030]; and 
a second solar cell string (15) that extends in the second region (102) and in the second direction (y direction), wherein 
the first solar cell string (12) includes a first solar cell (1) provided on a side of the bridge wiring member (34) [Fig. 1, paragraphs 0020 and 0024-0030], and
 the second solar cell string (15) includes a second solar cell (1) provided on a side of the bridge wiring member (34) and facing the first solar cell (1) [Fig. 1], 
sandwiching the bridge wiring member (see bridge wiring member 34 sandwiched between the first and second solar cells 1) [Fig. 1], the method comprising: 
attaching a plurality of first cell wiring members (4) to the first solar cell (1) by means of a first cell film [Figs. 1-2, paragraphs 0020]; 
attaching a plurality of second cell wiring members (4) to the second solar cell (1) by means of a second cell film [Figs. 1-2, paragraphs 0020]; 
connecting the plurality of first cell wiring members (4) and the plurality of second cell wiring members (4) to the bridge wiring member (34) [Figs. 1-2 and paragraph 0028].
Modified Ishii does not teach sandwiching the plurality of first cell wiring members from the first solar cell and the plurality of second cell wiring members from the second solar cell between a wiring member film and the bridge wiring member.
Hyun teaches a method of manufacturing a solar cell module including the step of sandwiching a plurality of first cell wiring members (210) from a first solar cell (C1) and a plurality of second cell wiring members (220) from a second solar cell (C2) between a wiring member film (310) and the bridge wiring member (300) [Figs. 17-18, paragraph 0201].  Such enables a more stable connection between the connection wiring members (300) and the cell wiring members (210 and 220) [paragraphs 0201 and 0206].
Ishii and Hyun are analogous inventions in the field of solar cell modules. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method/solar cell module of Ishii to include a wiring member film such that the plurality of first and second wiring members are sandwiched between the wiring member film and the bridge wiring electrode, as in Hyun, in order to provide a more stable connection [Hyun, paragraphs 0201 and 0206].
Modified Ishii does not teach connecting the plurality of first cell wiring members and the plurality of second cell wiring members to the bridge wiring member is performed by applying heat to at least the plurality of first cell wiring members, the plurality of second cell wiring members, and the bridge wiring member by induction heating.
Harder teaches that induction heating is a known technique used for connection of conductive strips to metal regions [paragraph 0032].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the connection step of the plurality of first and second wiring members to the bridge wiring members by applying heat by induction heating, as in Harder, because said is a known techniques used in the bonding of conductive strips to metal regions [Harder, paragraph 0032].
Regarding claim 2
Modified Ishii teaches method of manufacturing a solar cell module as set forth above, wherein the bridge wiring member (34) includes a first surface having a length in the first direction (x direction) and a width in the second direction (y direction) [Ishii, Fig. 1] and the sandwiching includes sandwiching the plurality of first cell wiring members (4) and the plurality of second cell wiring members (4) between one wiring member film (310) and the surface of the bridge wiring member (34) [Hyun, Figs. 17-20, paragraphs 0201 and 0206; Ishii, Figs. 1-2]. 
Regarding claim 3
Modified Ishii teaches method of manufacturing a solar cell module as set forth above, wherein the sandwiching causes the plurality of first cell wiring members (4) and the plurality of second cell wiring members (4) to mutually overlap in the second direction [Hyun, Figs. 17-20]. 
Regarding claim 4
Modified Ishii teaches method of manufacturing a solar cell module as set forth above, wherein the bridge wiring member (34) includes a first surface having a length in the first direction (x direction) and a width in the second direction (y direction) and a second surface opposite to the first surface [Ishii, Fig. 1], and the sandwiching includes sandwiching the plurality of first cell wiring members (4) between the first wiring member film (310) and the first surface of the bridge wiring member (34) (stable connection between the bridge wiring and the first and second cell wiring members) [Hyun, Figs. 17-20, paragraphs 0201 and 0206; Ishii, Figs. 1-2] and sandwiching plurality of second cell wiring members (4) between the second wiring member film (310) and the second surface of the bridge wiring member (34) (the fixing member/wiring member film 310 is provided at connections between each of the solar cell strings 12 and 15 and the bridge electrode 34) [Hyun, Figs. 17-20, paragraphs 0201 and 0206; Ishii, Figs. 1-2].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0207045, Nakamura teaches a solar cell module comprising a plurality of solar cell strings, each comprising a plurality of solar cells including wiring members attached by means of cell films [Figs. 1-3, paragraphs 0026 and 0030].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721